Case 4:20-cv-00918-P Document 10 Filed 09/23/20 Page1of18 PagelD 338

PRISONER’S CIVIL RIGHTS COMPLAINT (Rey. 05/2015)

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF TEXAS
Fort Worth Division

 

oD. Childres 7841-05
Plaintiff's Name and ID Number AMENDED COMPLAINT

mC Carswell, Fort wath » Tx

Place of Confinement
CASE NO. 4:20-CV-00918-P
(Clerk will assign the number)

Vv.

 

ly iw wba Corr U.S. DISTRICT COURT
Defendant’s Name and Address NORTHERN DISTRICT OF TEXAS

LT Aothmy

Defendant’ s Name and Address SF

LY, Botlér

Defendant’s Name and Address
(DO NOT USE “ET AL.”)

Pana

   

 

 

CLERK, US. DISTRICT COURT |
By

INSTRUCTIONS - READ CAREFULLY

 

 

NOTICE:
Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1. To start an action you must file an original and one copy of your complaint with the court. You should keep a
copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare
under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
SIDE OR BACK SIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ON IT.

 

3. You must file a separate complaint for each claim you have unless the various claims are all related to the same
incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

4. When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropriate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal
Justice, Correctional Institutions Division (TDCJ-CID), the list labeled as “WENUE LIST” is posted in your unit
law library. It is a list of the Texas prison units indicating the appropriate district court, the division and an address
list of the divisional clerks.
Case 4:20-cv-00918-P Document 10 Filed 09/23/20 Page 2of18 PagelD 339

FILING FEE AND IN FORMA PAUPERIS (IFP)

1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

2. Ifyou do not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
in forma pauperis. In this event you must complete the application to proceed in forma pauperis, setting forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of your inmate trust account. If you are an inmate in TDCJ-CID, you can acquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma pauperis
data sheet, from the law library at your prison unit.

3. The Prison Litigation Reform Act of 1995 (PLRA) provides “... if a prisoner brings a civil action or files an
appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee.” See 28 U.S.C.
§ 1915. Thus, the court is required to assess and, when funds exist, collect, the entire filing fee or an initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915 and, ifappropriate, assess
and collect the entire filing fee or an initial partial filing fee, then monthly installments from your inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases proceeding in forma pauperis.)

4. Ifyou intend to seek in forma pauperis status, do not send your complaint without an application to proceed in
forma pauperis and the certificate of inmate trust account. Complete all essential paperwork before submitting it

to the court.

CHANGE OF ADDRESS

It is your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS” and shall not include any motion for any
other relief. Failure to filea NOTICE TO THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

I. PREVIOUS LAWSUITS:
A. Have you filed any other lawsuit in state or federal court relating to your imprisonment? YES Xx NO
B. If your answer to “A” is “yes,” describe each lawsuit in the space below. (If there is more than one

lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.)

1. Approximate date of filing lawsuit:

 

2. Parties to previous lawsuit:
Plaintiff(s)
Defendant(s)

Court: (If federal, name the district; if state, name the county.)

 

 

 

Cause number:

 

Name of judge to whom case was assigned:

 

Disposition: (Was the case dismissed, appealed, still pending?)

 

IDM Rw

Approximate date of disposition:

 
I.

I.

IV.

Case 4:20-cv-00918-P Document 10 Filed 09/23/20 Page3of18 PagelD 340

PLACE OF PRESENT CONFINEMENT: yc Corsivelt

EXHAUSTION OF GRIEVANCE PROCEDURES: Doe fo covldnot
Have you exhausted all steps of the institutional grievance procedure? 4 Pre \ost CL 'VES x_NO

Attach a copy of your final step of the grievance procedure with the response supplied by the institution.

PARTIES TO THIS SUIT:
A. Name and address of plaintiff: aC lor # 20

FEd-«ro) Medical “conker, Cors tell
FO Pox 2737, fart eth, TX 2701279

B. Fullname of each defendant, his official position, his place of employment, and his full mailing address.

Defendant #1: LWerd an (Ou44

 

Briefly describe the act(s) or omilssion(s) of this defendant which you claimed harmed you.

A ech. S 4 al ¢ a oO cre,
Abuse, Crolé nd ONUSU= Zz DUO Smet.
Defendant #2:_]+. Anothony ~ Fm c Corsrell

Cruelty Meta | abuse, Vidlat ion oF ConShivtafyl 7g LB

Briefly desctibe the act(s) or oiission(s) of this defendant which you claimed harmed you.

 

Defendant #3: JL, Butler - wn C Corse
Men +a | abuse

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

Some. as _|4. Arothony
Defendant #4: WS . Co | C= Ra lS

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant #5:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 
VI.

VI,

VII.

Case 4:20-cv-00918-P Document 10 Filed 09/23/20 Page4of18 PagelD 341

STATEMENT OF CLAIM:

State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,
when did it happen, and who was involved. Describe how each defendant is involved. You need not give
any legal arguments or cite any cases or statutes. If you intend to allege a number of related claims, number
and set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the
complaint must be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY

STRIKE YOUR COMPLAINT.
Docing lach down WV Vidlation of Mony of my om an dments aere
Violoted, €0]e- Rowl$ was not avalible ond Disa i acess $6
Meil. Ji Anthony & | t Buf/er verbally qSSu/te) ar) abuse
wes  Crole & Un USUal Punishmat. The tofa, Jack of mente |
health nd sasfy 1s St, Ht A Luge Prob bla. CDG Guide] lines
are adt bes ng ke covet. hy § ine / Food, Aad peer DkeJ§

are lacking. falge inGormet ba on Cova And

total Dis gad fon testing se treatment = 4 5 PAY siec}
aSSuft.

 

RELIEF:

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes.

Comfasation + reduction OF Sentence hefore F Ore!)

GENERAL BACKGROUND INFORMATION:

A. State, in complete form, all names you have ever used or been known by including any and all aliases.

Jaca Childeess

 

B. List all TDCJ-CID identification numbers you have ever been assigned and all other state or federal
prison or FBI numbers ever assigned to you.

27647- 0/5

SANCTIONS:
A. Have you been sanctioned by any court as a result of any lawsuit you have filed? YES \/ NO

B. If your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed, (If more than one, use another piece of paper and answer the same questions.)

1. Court that imposed sanctions (if federal, give the district and division):

 

Case number:

 

 

2
3. Approximate date sanctions were imposed:
4

Have the sanctions been lifted or otherwise satisfied? YES NO
vg i
Case 4:20- “CV -00918- P Doeurent ff Filed 09/23/20 PageSofi8 PagelD 342 v

Cause of Action

folation pris

The dr Son ut ror ites aid | fake the

inmates needs durin 1G a War lc\ us mde Pence mc
ito Consideration ancl ~chid AET reuede comprtible
FOC \\ tres Mat met or meet “a wilized standards
o& Aecencty",
\» De \\ berate Tndifec ence.

    

AWA ena mes)

a. Extreme. ond UN use yd security.
W\EAS. ures wih lack thereef ~what >
lea to “Negative” COV ID<I4 | 4 mates to.
being Socced inte becoming, “positwe” wtth |
Cov id-14 eostiig iwes and Sac ther SutPering «

3. Denia\ ef AN ° ceatmentsS

 

Q) Phy sce
(2) Me al

+, Unnecessary and Wanton hf)icton
6 Pains.
Prison. eee Warcats Must S$ pe ond. to a\t of.
Jour Seniovs Medical needs Vi0-iF can

     
  
  
  

(or be yalhen AS Non Serious and. het 1S Show
“uy Was and ish nated nere at FMC Carswell.

6. @)\ evhing z Redding —

ecm 0. €
aiwty oth é peddling “Coe, Ag ys Fes
ate id Sick 3 ith COVIO19

Co. elu Lo allow me inmates xo. oper ly
Ars po: OF Wiesres wioloke. rhe |
A amen tincenct » Al een womates Ww onc,
oe were Incgatened ee sen. pomt |
over restroom needs and had Hacigs.
bieeding on themselves and ucinat 1ag
oY) Khem selves « We were 0 (h™ ou

| LT. UTLEL. “ Lts bad enough
Case 4:20-cv-00918-P Document 10 .Filed 09/23/20 Page6of18 PagelD 343

thet | are_*¥

nwias WwW rand ys hk inc
was going into
\ockina WEA NOIN
today because
anc baun in

Tw al\ avout

4, Ne ace ess “po
These. prov. ichedd

68 *x*Hoese on. Commissar

— AoT perme red.

ostec (Ov fey ve
Secaser! Ny. Ave
— ECEaSSIONS Cor
—o© Hand Soap |

MO HOT Weals,
Meals,
“BOG NASNES
WMete Was |
Venerxanles an
(S\liwes 2 LO)
atyren tion.

   

\o wk. stock | \S. Lonat

“ A Sancka
Human oeed *

must pre

QQ. Not,
—opideline 5.
Aa\\. Stef.

_Unton_ heave.
being, mada
Conadtinens _
—Se\f- care

r

1c, Over-

 

 

  

Va

S Ky val
noe becky

Severo) clas S¢

rete (red to ‘by, LL

WoW ia. wg

WilemM b&

Crowding
Vere Or etoor
z’x\0' ce\\ hat Vas a set

ce€athin .
firearms, LT. AUTHONY

ils WAVING around a, shotgun
Moho's petts sneh

isi" a a\lse sed

ae att are. avout te see aha

stares or Conmuissary +
oy he, anstitution as well”

rae. abeub Washing.
‘Yo Covib-lf_, Vet on seveno®

in the Restrooms. __
Lor BSdays anc ave

Se as.
ON. ‘evens. OCCASSIONS

OS |

“ OEre | JOrTN
we. have ro. qwve. yall

  

vide".

prop
exe 6
ms inl the OCCricers |

aiso dong a \aosy ic rc

to wock WN tazardeus_
ana Not Provided.» CO _
some Wn 4 note cy nowt al locsaed —_

PPE.

cand. DO. Secial DO
er to on appro xim
5S OF bank

()

while LT. Antony

Since we ere. — |
+o Shoe, We. alsa Vhack Sins, ae

Cae Bands —

atime reno

“WoL! DED. \encn meat and TOU.

ak Were BROLdN. _.
ev. brooaht. ko. the. eFhicecs _
were LotdA.

environments abasic
ita aes anh chshion _

er PPE per. CDO
Ave () NQoGleves . at

Disfanciag.

"
Case 4:20-cv-00918-P Document 10 Filed 09/23/20 Page 7of18 PagelD 344

bed S
UU lockers.

acest with attachek chat anol |
There S35 re , WE couicd HO socia\

aistance dane were frced to Wve ce \S_

with positwe. ¢
that were ve
mcitference $
TA LS ohel
times pion to +
wing in the S¢
inmeotes whic

Py ec Croweling

We have sutCeced ao “mutuall

eCGe ch that
a_s\nale , iden

«yt ond with a sevteall

or ether WN Mahe yWea\+h-
had tested Jegahve IY
opel 0CSI AVE had been
nme. cL\iS vwstth Seriovsly sick
) could net be moved ‘ddee

f

enferang
rakuces sho ACO Hon oc J
agiable ‘ouion yee "

—m order to become oncensniturional in.

COVVANGNNON «

 

 

COVID-I[A iamoates. Trnmakes -

CS)
Case 4:20-cv-00918-P Document 10 Filed 09/23/20 Page 8of18 PagelD 345

C. Has any court ever warned or notified you that sanctions could be imposed? YES \ NO

D. Ifyour answer is “yes,” give the following information for every lawsuit in which a warning was issued.
(if more than one, use another piece of paper and answer the same questions.)

1. Court that issued warning (if federal, give the district and division):

 

2. Case number:

 

3. Approximate date warning was issued:

Executed on: sep}.gar ROBO TVowre. (blr

DATE

 

 

(Signature of Plaintiff)

PLAINTIFF’S DECLARATIONS

1. I declare under penalty of perjury all facts presented in this complaint and attachments thereto are true
and correct.

2. I understand, if I am released or transferred, it is my responsibility to keep the court informed of my
current mailing address and failure to do so may result in the dismissal of this lawsuit.

3. Tunderstand I must exhaust all available administrative remedies prior to filing this lawsuit.

4. Tunderstand lam prohibited from bringing an in forma pauperis lawsuit if | have brought three or more
civil actions or appeals (from a judgment in a civil action) in a court of the United States while
incarcerated or detained in any facility, which lawsuits were dismissed on the ground they were
frivolous, malicious, or failed to state a claim upon which relief may be granted, unless I am under
imminent danger of serious physical injury.

5. JTunderstand even ifI am allowed to proceed without prepayment of costs, I am responsible for the entire
filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
inmate trust account by my custodian until the filing fee 1s paid.

Signed this PMB day of ep + : QOD

(Day) (month) (year)

 

Tent. Cha pbredx

(Signature of Plaintiff)

WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition of sanctions. The sanctions the court may impose include, but
are not limited to, monetary sanctions and the dismissal of this action with prejudice.
 

 

 

 

Case 4:20-cv- 0091- P Documerit 10 Filed 09/23/20 Page9of18 PagelD 346
tf
_ Deeument List
|
5 A i\. 7 a sue) \arosions ev) -evenns ,
+ reatmen ys, di-ueliy and in humendg..
factors, which. oprovite doles , times.
and names ag evidence of. flack.
- Cea List \- ak. flames, Provid ded)
sof nee Ho a
|
po - oo a +
co
- a L Oe . . +
si sic sett a paoctvmsiess eae
I. “ wi ts ap aus
es oc ce 7 =
zs |

 

 

D
Docket Ten Gase 4:20- v-Q0918-P ocument 10 Filed 09/23/20 Page 10o0f18 PagelD 347
New Case Notes: ee foe tee not g ° age

been paid. No sped sanctions found. (For court use only — links to the

<a href=https://pcl.uscourts.gov/pcl/index.jsf target=_blank>national</a>

and <a href=http://sanction.txed.circ5.dcn/ target=_blank>circuit</a> indexes. )
File to: No court file needed. Pursuant to Misc. Order 6, Plaintiff is
provided the Notice of Right to Consent to Proceed Before A U.S. Magistrate
Judge. Clerk to provide copy to plaintiff if not received electronically.
Attorneys are further reminded that, if necessary, they must comply with

Local Rule 83.10(a) within 14 days or risk the possible dismissal of this

case without prejudice or without further notice. (wxc)

4:20-cv-00807-P Notice has been electronically mailed to:

4:20-cv—-O00807-P Notice required by federal rule will be delivered by other
means (as detailed in the Clerk's records for orders/judgments) to:

Christina Juarez

No. 48416-177

BOP Carswell FMC

P.O. BOX 27137

Fort Worth TX 76127
USA

Kendra Ward

#53803-177

BOP Carswell FMC

P.O. BOX 27137

Fort Worth TX 76127
USA

Faith Blake

73053-279

BOP Carswell FMC

P.O. BOX 27137

Fort Worth TX 76127
USA

Christina Williams <br>.
Victoria Martinez <br>.
Stephanie Walker <br>.
Laura Hernandez <br>.
Crystal Thomas <br>.
Jessica Chronister <br>.
Tesa Keith <br>.

La Toysha Gibson <br>.
Tiffany Snodgrass <br>.
Delisa Williams <br>.
Tracie Cartwright <br>.
Crystal Hamann <br>.
Megan Scott <br>.

Ariel Bishop <br>.
Tanya Torrence <br>.
Clara PoorBear <br>..
Genesis Gonzalez <br>.
Juliana Lourde <br>.
Windy Panzo <br>.
Samantha Forsythe <br>.
Andrea Brooks <br>.
Carrie Allred <br>.
Angela Reynolds <br>.
Mindy Casas <br>.
Wikki Graham <br>.

Anika rots Qa séP430-cv-00918-P Document 10 Filed 09/23/20 Page 11o0f18 PagelD 348

Angela Curp

Cynthia Baxter <br>..
Villiscia Thomas <br>.
Georgia Gregg <br>.
Dakota Garmany <br>.
Desiree Wade <br>.
Laura Shauger <br>.
Wendy Espinoza <br>.
Tiffany Mankin <br>.
Barbara Comnehan <br>.
Shelly Mixson <br>.
Amy Tedder <br>..

Laci Landers <br>.
Brandi Moore <br>.
Gloria Beltran <br>.
Mia Mitchell <br>.
Raneem Hourani <br>.
Kerri Keith <br>.
Chrystal Larcade <br>.
Maria Rendon <br>.
Jessica Holl <br>.
Perda Cruz <br>.

Peggy Chaffin <br>.
Davi Bailey <br>.
Shana Castillo <br>.
Sarah Alred <br>.
Alexis DuMarce <br>.
Jennifer Barela <br>..
Jennifer Gutridge <br>.
Lacey Moore <br>.
Erika Mijarez <br>.
Carolina Medellin <br>.
Shawna Enloe <br>.

Amy Robertson <br>.
Candice Klein <br>.
Yvette Avila <br>.
Eugenia Rowland <br>.
Kristina Koehn <br>.
Rose Myers <br>.
Ashley Vandenburg <br>..
Veronica Valenzuela <br>.
Miranda Fournier <br>.
Tara Childress <br>.
Case 4:20-cv-00918-P Document 10 Filed 09/23/20 Page 12of18 PagelD 349 ©

— Deeument List |
(a) Srtoar- Teleg ron). report by £ Kai ley Johnson
(See AYacheckexkibch)

 

 
Case 4:20-cv-00918-P Document 10 Filed 09/23/20 Page 13 of 18 Pagayp 330

eX

   

Evidence
LC Crerenco.
and €xeaowling
¥ Comoellin
TEGLOAS
oe

Women say they face COVID at Fort Worth prison
Star Telegram F4. Weeth TEvas
BY KALEY JOHNSON |
AUGUST 31, 2020 05:00 AM , UPDATED |AUGUST 31, 2020 03:29 PM
Inmates incarcerated at the only federally-run medical prison for women in the country say they have been subjected

to a “house of horror” over the past few months.

As of Tuesday, 73 women have signed onto a potential class-action suit against Federal Medical Center Carswell. its

ayes | ‘i
warden and several officials and officers.

In more than 200 pages of handwritten testimony, women describe meals of rotten food, negligent medical care and
malicious treatment as COVID-19 ran through|the prison.

“While the public only hears one side df the major business (BOP and F
8

forgotten lives of mothers, daughters, grandmas. granddaughters, sisters a
CDC guideline,” the lawsuit says.

McC Carswell), the
ll live against every

|
In response to allegations of mistreatment at FMC Carswell, the Bureau of Prisons sent a statement on its general
policies for handling COVID-19. In part of the/statement, the BOP said its care and treatment of inmates follows
CDC guidelines “with regard to quarantine and isolation procedures, along with providing appropriate treatment.”
|

The statement also said the majority of inmates who tested positive for COVID-19 are asymptomatic.

PRISON LOCKDOWN

FMC Carswell, located in northwest Fort Worth, has been a medical women’s prison since 1994. The facility, which
currently houses about 1,300 inmates, has a ch¢ckered history of accusations of sexual] assault and medical neglect.
Most women are serving sentences for drug or white-collar crimes and have medical issues.

In April, a woman incarcerated at Carswell gave birth via cesarean section while on a ventilator at|a hospital. Andrea
Circle Bear died on April 28. She was the first woman in BOP custody to die from coronavirus —| she would not be

the last.

el] have gone through for the past two months is based on interviews

The description of what women at FMC Carsw
ny from women in Unit 2 North, the first unit to be hit with COVID-

and the more than 200 pages of written testimo
19,

On June 30, the first cases of community spread began at Carswell, according to the lawsuit and adjoining

testumony. Inmates say a member of staff on the hospital floor was the first person to bring the virus into the prison.

Most of the units in Carswell, such as 2 North, are set up inside a four-story high rise. Cells, which hold four women

ina 7-foot-by-10-foot space, are set on the perimeter of a square with a TV room in the center.

down the commissary and all activities. For three days, women said, they did not have contact with their families.

While the facility had anal ac on lockdown -— not allowing visitors or daily outdoor trme — Carswell shut
The TVs were turned off; officers told the women news stations were airing “fake news” about the prison.

For the next four weeks, many of the women would not be able to go outside. Since the commissary was shut down.
inmates said, they also went three weeks without being able to buy items such as soap, aspirin or tampons.
| |

; | . ; . | .
The prison stopped serving hot meals. For 19 days, the women said, they received one sack of food a day — inmates

ee — livres .
called them “bag nasties -— which served as lunch and dinner.

 
Case 4:20-cv-00918-P Documen

10 Filed 09/23/20 Page14o0f18 PagelD 351

The vegetables they would give us were brown and dirty. The meat smelt old. The

muffins had mold on them. The frt
the lunch meat unrefrigerated for

The bag usually consisted of “eight pieces of bre
a tomato and a bag of chips,” one woman who a
“The vegetables were always brown and soft. M

The prison removed women from the unit who ¥

work. Women received cloth masks that are was

open doorway of the women’s|cells, inmates sai
|

THREATENED BY OFFICERS

The night COVID-19 fully hit the prison, womet
two officers.
On June 30, women were kept)in their cells for t
paperwork that allows them to|go to the bathroor
restroom. A staff member hit the panic button an
|

Two officers, identified in the suit as Lt. Anthon
Butler carried pepper spray. Anthony waved the
woman, Ruqayya Abdul-hakim, wrote. Another
“they were breathing, and that was enough.”

Adbul-hakim wrote that the men terrified her, trig

They threatened to take our mattre

4it was rotten. They expected us to hold onto
hours and eat it for dinner. Juliana Elaine Lourde

ad, two slices of lunch meat, an apple or orange, half an onion, half
sked to be identified by her initials M.S., wrote in her testimony.
¥ bunkie’s bag once contained a fly in the bag.”

orked in sanitation or food service so they would still be able to
hed once a week, and staff put up plastic shower curtains in the
t.

1 in 2 North said they were subjected to malicious treatment from

hree hours, and many had to use the bathroom. Some have medical
m without permission, and a group started to line up to use the
d said there was a riot.

¥ and Lt. Butler, rushed to the unit. Anthony had a riot gun and

gun in the air and said inmates “need to stop testing him,” one
woman asked Butler what they had done wrong, and he said that

egering her PTSD from a past abusive relationship.

sses and the food from our lockers, Lt.

Anthony called us cows. Lt. Butler, in response to one of the girls asking, ‘What

did we do wrong?’ he said, "Y'all ai

Abdul-hakim

“| refused to move even though there was blood
stained. | was so humiliated,” she wrote.

The lawsuit specifically names|Butler and Antho

Wren asked about this incident
pending litigation.

‘NIGHTMARISH CONDITIONS’ IN QUARAN

As tensions rose at the prison,

The prison started mass testing jin early July. On

510 women in the prison tested) positive for the v

According to the lawsuit, women who tested pos

M2. They had to leave most of their items behind

were quickly stolen.

Faith Blake, the primary plainti
horribly.”

 

and others specif’

COVID-19 cases d

ff of the lawsuit, s

re breathing; that's wrong enough!’ Ruqayya
trickling down my legs. My clothes and linen were both blood

hy as defendants.

ically named in the lawsuit, the BOP said it does not comment on

TINE
id, too.

July 6.51 women and two staff members were positive. By July 21,
rus.

itive were pulled from their cells and sent to a quarantine unit called

, Which were transferred to an unlocked room where possessions

aid those women who were quarantined were “treated absolutely

 
Case 4:20-cv-00918-P Documen

A woman described her time in M2 in a letter to)
because she said she feared retaliation for talkin.

|
The woman said she started showing symptoms
could not taste or smell, and she had nasal disch
hours to be seen by medical staff or be tested.

As a Sanitation worker, I did my job
safe by working day and night. I fee
been punished for being sick. Tanyé

|
"ae | .
When she tested positive, she was put in a room
same clothes. Some women in)/M2 had been in tl
were “wonderful” and “kept the women calm,” ¢

But other women reported “nightmarish conditia
in aroom with 10 women and “our food is throw

day.

Several women described difficulty getting med
when a woman’s tongue swelled inside her mou

M.S. wrote that a woman with|COVID-19 hada
claiming she was going to die in here anyway.”

In a letter to the Star-Telegram, Joyce Godwin, 4

fear that has taken over the prison: “They call th

DEATHS AT CARSWELL

|
Those who tested negative remained in the unit,
unit” in July. Women who tested negative “were

Telegram. She, like many wonten, tested negativ

inmates. |
Veronica Carrera-Perez, 40, was transferred into
19. Within three days, Perez started to complain
up, a woman who was recently released from Ca
she completed her prison sentence, asked that he

On Aug. 3, Perez died from eaieen. ee four mo

motion for release, she said nis conditio

Not including Circle Bear and ]
|

|

Sandra Kincaid, 69, was the second woman
On July 20, 51-year-old Teresa Ely died whi

Wendy Campbell, 56, died an Aug. 15
Marie Neba died on Aug. 25

The BOP said in a statement that symptomatic in
be transferred to a hospital setting; either at a loc

one.”

erez, four other v

t10 Filed 09/23/20 Page15o0f18 PagelD 352

the Star-Telegram. The Star-Telegram is not using her name
b to the media.

of COVID-19 on July 10. She had a cough, shortness of breath,
hrge. She asked her unit manager to see a doctor, but had to wait 16

to not only clean but to keep staff and inmates

1 my efforts have not been appreciated and I have

4 Torrence

with six other women in M2. For six days. the woman stayed in the
ye same clothes for 19 days, she said. She said two officers at M2
nd someone checked their temperature and pulse oximetry twice a

ns” in their rooms. One woman, Windy Panzo, said she was placed
mn in and kicked in by their feet like we're dogs.”

cal care. A group of inmates had to beat on a door for 15 minutes
h, Panzo wrote. |

high fever and “staff refused to help her, so she slit her wrists

woman incarcerated at FMC Carswell,, expressed succinctly the
s place a hospital, but it is a house of horror.”

according to the women in 2 North, which was declared a “positive
left in there to become positive,” Tara Childress told the Star-
ie multiple times before eventually catching the virus from other

a cell with a woman who had already tested positive for COVID-
that her head hurt, she couldn’t taste anything and she was throwing
rswell told the Star-Telegram. The woman. who was released after

r name not be used out of fear of retaliation from the BOP.
|

nths after she applied for and was denied home confinement. In her

ns consisted of shortness of breath and possibly breast cancer.

omen have died from COVID-19-related causes at Carswell.

to die on July 14.

le on a ventilator.

|
mates whose condition “rises to the level of acute medical care will
al hospital, or at an institution’s hospital care unit, if they have

 
Case 4:20-cv-00918-P Document 10 Filed 09/23/20 Page16o0f18 PagelD 353

I'm only 28-years-old. Will 1 be able to go home healthy to be a mother to my kids? Or

will I die behind bars? Genesis Gonzalez

Carswell is not accredited asia hospital, so inmates are sent to a local hospital.

Carswell is not the only prison to struggle with

containing the virus. Across the country, 117 people incarcerated in

federal prisons have died from COVID-19, according to the BOP’s website. FMC Fort Worth, a men’s prison, at one

point had the most cases in the country, and Fq
|
|

Kevin Ring, executive director of the criminal |

1 Seagoville took that spot in July.

ustice reform group FAMM, said the BOP initially treated prisons

like cruise ships — isolated from the world and COVID-19. But prisons are not islands; officers and staff come and
go, bringing and taking home the germs of the fommunity.

“Now we've had a domino effect where it hits a state and it hits the prison, and once it gets into the prison, it’s

wildfire,” Ring said. “There's no slowing it doy

RECOVERED?

vn”

On Aug. 8, the Carswell warden declared the unit “recovered” and said no one else would be tested for the virus.

The last week of July, the commissary re-opene
served again.

But women say the virus is not over. On Aug. 2
they are not being tested anymore. Sandra Shou
transferred into her unit on Aug. 25 and they ha

d, women started going outside once a week and hot meals were

5, Blake said women are still showing symptoms af COVID-19, but
Iders, who is an inmate in Unit 1 South, said 34 people were
d not been tested.

 

| have never felt this helpless and i

nsignificant in my life. The neglect that has

happened at this facility has not only put my life and other inmates in danger, but
also the staff and officers. Samantha Forsythe

In a statement, the BOP said the number of pos

tive inmates at Carswell has dropped “as staff have diligently and

from isolation.

safely carried out their respotulites in accordance with CDC guidelines.” The BOP said the prison follows CDC

guidelines on when inmates should be removed

Women also say they still struggle with the emdtional toll of the lockdown and how they were treated. Childress,

who has anxiety, has not been! able to see a cou

selor for three months.

“They'll have people walk through the units, but that doesn’t help,” she said. “There is no psychological] help or

sitting down one-on-one.”

Childress, and other women in 2 North’s lawsuit, hope to find justice for what they say has been cruel and unusual
punishment. She and Blake stressed that they n¢ed to find a lawyer who can help them file the suit as a class action.

On Aug. 24, Judge Mark Pittman ordered that the Carswell lawsuit could not be filed as a class action suit, and each

woman would need to pay a $400 filing fee and

Blake and Childress said that some of them hav

file her own lawsuit separately.

@ faced retaliation for signing onto the suit.
|

“Anytime we try to speak up ar get up, we're yanked out, we're isolated.” Blake said. “We get put lin the SHU. They
take our mattresses away from us. so we’re sleeping on metal frames. A lot of the women are scared.”

She said some of the women it the suit are being transferred to other prisons. The BOP said it has limited facility-to-
facility transfers, and other inmate movement. “We cannot prove that it’s retaliation, but it’s odd,” Blake said.

 
6 Exhbtt of §4

Ue), Exnibd of Wa:

Case 4:20-cv-00918-P Documen

ul

Dec

@> Video, oF Al
and LT. ROTLE
— counse\

to ovrain a8
- Loox ince Ye
COVA) law 3

@ Video fot os

and IT. ot
a 7 Footage Los
grange be i”
Cowise \ pec
before ts. wW\\
2 Sheeos BNE Ds
ef condoned.

Skee F mews bcs.

_- Per Bule BH (a
—evidencs _ AA

+o Courts |

2 in_or

Xo. Yet mate. s
Ww aX. Lama CoO

Earth) Blakey: uw

   
   
 
 

      

Masks, pomoT We

and. otace me

/ Carswe \( Toc MOT. providing © E geal:
LTS. hey Nick nok tow Xe eee aon a
Orage , “nen. \nou

\ cx der are 5 Fhe |

and wvesy

ral

wment List

ehions by LT. AWTHONY
FA in Housing 0 ait a North

ors needed

  

ng fectace

oF Achions by.
Hows we voor. 4A. 500T
Ord ok OsS2 oO oe Cocce. anc ;
hae Ge weet and ciruwe A+ Sf
decd to ebtam eviderte -
ee iihG a
drecdabuse as a a_payter rn.
Behavior. wy FC Cacs we\\

Coe, 2 teguested

hone Conclom oubwilthed
AQmal complaint ¢

sks. that were.

af: motes ?

 

10 Filed 09/23/20 Page17of18 PagelD 354 (>

6.0 Kok asad i Leia oe

LT AnMooy

ero ded oe

See. Mask exibt _
MAO jannt eCered in.
arden Corr 4! 390-CY-OOR0T-P _
ee. week CDC. vide) lines
A\OAS rave, also sued GUC

BD low ipa ‘wae matherence 7
T=

 

Name Tara hildvess
Reg. No. 2784)- 045
Federal Medical Center, Carswell

P.O. Box 27137 ‘
Ft. Worth, TX 76127

of 18 PagelD 355

    

U), S Dd ‘Steied ¢ Court

CH Ce Of > the Cleck
S01 W. Tenth st km 310

Yort Worth, Tx 16102

 

 

Legal Mail

 

ee en
00918-P ao 09/23,

Case 4:20-cv
